DETAILED ACTION
11/16/21 - Applicant response.
08/19/21 - Non-final action.
06/08/21 - RCE.
05/14/21 - Advisory action.
05/07/21 - Applicant after-final response.
03/09/21 - Final rejection.
02/18/21 - Applicant response.
11/20/20 - Non-final action.
07/13/20 - RCE.
05/18/20 - PTAB decision (affirmed).
04/07/17 - Applicant appeal.
03/21/17 - Advisory action.
03/09/17 - Applicant after-final response.
01/11/17 - Final rejection.
12/02/16 - Applicant response.
09/02/16 - Non-final action.
08/15/16 - RCE.
07/27/16 - Advisory action.
07/13/16 - Applicant after-final response.
05/13/16 - Final rejection.
03/14/16 - Applicant response.
12/14/15 - First action on the merits.
10/30/15 - Applicant election.
09/01/15 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
 Regarding the prior art, Applicant asserts Sowers does not show rotating a wedge prism to a selected angle, and that Sowers merely identifies an angular orientation of a rotating device.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The details of rotating a wedge prism based on positional encoding are shown in Kittrell and Cormack, as discussed in the rejection below.  In addition, Sowers also not only identifies an angular orientation, but also includes a controller that .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 11, 12, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 7, 19: The newly amended "based on the comparison" lacks proper antecedent basis, since no earlier comparison is recited.  For examination purposes, the claim is interpreted to refer to positional encoding mapping.  
 	Claims 7, 19: "to align the optical member with the redirected laser beam" does not make sense, since it is the optical member itself which performs the redirecting or realigning of the laser beam.  The optical member is always aligned with the laser beam since it is redirecting the laser beam.  For examination purposes, this phrase is interpreted to refer to rotating a wedge prism to a selected angle "to redirect the laser beam with the optical member".
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 7, 11, 12, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittrell (US 4,913,142) in view of Cormack (US 2002/0159685) and Sowers (US 2010/0252632).
	Regarding claims 7, 12, 19, Kittrell discloses the same invention as claimed, including a laser catheter (abstract) and a rotating optical member (Figure 12A; Col. 18, lines 46-62) configured to receive a laser beam along an optical path and configured to rotate to a selected position to redirect the laser beam from the optical path onto one or more selected optical fibers of the laser catheter (Col. 13, lines 14-40).  The phrase “wherein a distal end of the laser catheter irradiates an endovascular structure” is considered an intended use and does not impart structural limitations on the system.
	Further regarding claims 7, 19, Kittrell discloses a sensor configured to sense first and second positions of the rotating optical member as recited (Col. 17, lines 38-50; Col. 24, lines 9-16: positional encoding is considered to be implied in the alternate rotating configuration, since alignment between laser beam and optical fiber remains critical).
Further regarding claims 7, 19, Kittrell does not disclose the same rotating optical members recited.  However, Cormack teaches redirecting a light beam using rotating optical members including at least a pair of wedge prisms 129 (Figure 1), wherein the pair of wedge prisms are configured as an anamorphic pair of optical members that enable steering by an independent rotation of each wedge prism of the laser beam in an area defined by a circle comprising a full angle 4θ wherein θ is a deviation from a single prism (Paragraphs 24-25: shows example of θ=1 degree, and deflection in "any direction at an angle of 0 to 2 degrees" means +2 to -2 degrees, i.e. circular diameter of 4 degrees total or 4θ), in order to accurately redirect a light beam to an appropriate optic fiber.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the 
Further regarding claims 7, 19, Kittrell or Cormack do not explicitly disclose details of the optical encoding for rotational position.  However, Sowers teaches a locating member (e.g. barcode) configured to rotate simultaneously and in an amount related to rotation of a rotating device, wherein a detector is configured to determine a position of a rotating device by emitting light onto the locating member and detecting a reflected spectra from the locating member (i.e. optical encoding for rotational position by reading barcodes; see abstract, Paragraphs 1-2; Figure 1, 3), and mapping the reflected spectra against a lookup table that indexes each absolute and/or relative position around the locating member against a corresponding set of reflected spectra (Paragraphs 24-25, 38; Sowers shows it is conventionally known to process barcodes by indexing and storing all of the unique barcodes in memory, and matching a currently-read symbol to one of the unique symbols stored in memory, to identify current angular orientation; matching to indexed symbols stored in memory reads on mapping against a lookup table), in order to accurately track the angular orientation of the device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kittrell and Cormack as taught by Sowers to include optical encoding for rotational position as recited, in order to accurately track the angular orientations of the prisms.
Further regarding claims 7, 19, Kittrell discloses generating, based on positional encoding mapping (Col. 17, lines 38-50: positions of each optical fiber are stored), a locating signal to a motor to rotate an optical member to a selected angle to redirect the laser beam with the optical member (Col. 24, lines 9-16: as noted above, positional encoding also applies to the alternate rotating configuration).  As modified with Cormack above, rotating an optical member would include rotating at least one wedge prism to a selected angle.  In addition, the rotating wedge prisms of 
	Regarding claims 11, and further regarding claim 19, Kittrell discloses a microprocessor executable controller operable to select at least one of a configuration of optical fibers/channels to be irradiated based at least target endovascular structural characterization information (Col. 23, lines 65-68; Col. 25, lines 1-36).
Regarding claim 12, one of ordinary skill in the art, upon considering the combination of Kittrell and Cormack (e.g. see Figure 1 of Cormack), would instantly recognize such an arrangement is configured to irradiate fibers positioned along an arc as recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-8, 11-12, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10758308 in view of Kittrell (US 4,913,142) and Cormack (US 2002/0159685) and Sowers (US 2010/0252632).  The Patent recites a more specific .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792